35DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 is unclear in that it broadens the scope of claim 36 from which it depends.  Claim 36 recites the closed ended phrase “consisting essential of” when describing the integral hydrokinetic force-generating member.  See MPEP 2111.03 (III). The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  Since claim 37 broadens claim 36 rather than narrowing, claim 37 is unclear.  
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, since there was no clear indication in the specification or claims of what the basic and novel characteristics of the hydrokinetic force-generating member actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.
Claims 38-42, 44 and 45 are unclear for their dependency from claim 37.
Claim 38 is unclear in that it recites “said unitary, rotating hub member”.  The term lacks proper antecedent basis.  It is unclear if the term is meant to refer back to the “unitary, rotating rotor assembly” or the “central hub member”.  As best understood by the Office term refers to the hub member per pg. 6 of the specification.
Claim 40 is unclear in that it recites that “center hub has a length that extends …a substantial distance past the edges of said blades.”  The term “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how far is far enough for the length beyond the blades to be considered “substantially”.
Claim 42 is unclear in that it recites “said center hub extends a total distance of approximately 2/3 of the length of said accelerator shroud.” The term “approximately” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how what the range is to be considered “approximately”.
Claim 43 is also unclear in that it broadens the scope of claim 36 and 37 by reciting additional elements of the integral hydrokinetic force-generating member.
Claim 46 is unclear in that it recites “the hydrofoil shape”.  The claim depends from claim 36.  Claim 36 does not contain any reference to a hydrofoil shape.  It does, however, refer to a “hydrodynamic profile” of the center hub.  As best understood by the Office the hydrofoil shape is intended to refer to the accelerator shroud, and for examination purposes will be treated as such.
Claim 47 is unclear for its dependency from claim 46.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites the following abstract idea: selecting an accelerator shroud with an initial shape, then designing a rotor assembly and an annular diffuser, then modifying the initial shape of the accelerator shroud. 
This judicial exception is not integrated into a practical application because the claim is directed to contemplation of ideas.  The limitation of selecting an accelerator shroud with an initial shape is a process step that, under its broadest reasonable interpretation, covers a decision that can occur solely in the mind.  This limitation recites additional elements such as the shroud be “generally cylindrical”, the shroud comprising “an initial asymmetrical hydrofoil shape” that is “based on fluid dynamics principles”. However, none of these additional elements require a physical structure or integrate the concepts into an inventive concept beyond mere thinking.
The limitation of designing a rotor assembly is process step that, under its broadest reasonable interpretation, covers decisions that can also occur solely in the mind.  This limitation recites additional limitations such as being mounted within the accelerator shroud, and comprising a hub and a wall cross-section with an initial hydrofoil shape, and a plurality of rotor blades extending from the hub, the blades having an initial asymmetrical hydrofoil-shaped cross section; and a rotor outer ring attached to the blade tips and rotates within the accelerator shroud.  However, none of these limitations require a physical structure or integration into an inventive concept beyond merely contemplating the location of these components in one’s mind.
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the components are merely contemplated and/or located relative to other components within one’s mind.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 36-40 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lugg US 8674538.
Initial note: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02.
Here, the claim references a hydrokinetic turbine having a water entrance, wherein the turbine’s hub has a hydrofoil.  The entrance is not structurally changed by accepting water rather than air.  The shape of the foil is not structurally changed by being immersed in water rather than air.  Thus, the use of the claimed turbine to extract energy from water does not convey a structural difference over the same turbine if used to extract energy from the air.  Therefore, the operation of the turbine in water is an intended use that does not result in a structural difference over the prior art.  
Regarding claim 36, Lugg discloses a unidirectional n n 
a generally cylindrical accelerator shroud (22) that comprises a radially inner wall and a radially outer wall spaced apart from the radially inner wall, to form a radial wall cross-section that defines within its cylindrical cross-section a 
structure (Fig. 7B) that comprises an integral kinetic force-generating member (20, see col. 4 ln. 33-36) that rotates during force generation within the accelerator shroud (Id.), 
the integral force generating member comprises: 
a center hub member having an open center surrounded by an inner wall and having a 
a plurality of blades (Fig. 7B), each blade having two edges (leading and trailing edges) and extending radially outwardly from a radially inner base end (blade root) thereof, at which base end each blade is mounted on said center hub member for rotation therewith (Fig. 7B), said blades terminating at radially outer blade tips (Fig. 7B), 
wherein said force-generating member (20) is mounted at said outer blade tips for its support and for rotation (Fig. 1), within the wall cross-section of said accelerator shroud (Fig. 7B).
Regarding claim 37, Lugg further discloses that said comprises a rotor outer ring (24), to which the blade tips are attached (Fig. 1) and which has an outer circumference that is configured for rotation within said accelerator shroud wall cross-section (Fig. 7B).
Regarding claim 38, Lugg further discloses that said unitary, rotating hub member has a generally round profile having an outer wall, and wherein the inner wall surrounding the open center and the outer wall together form an asymmetric 
Regarding claim 39, Lugg further discloses that said blades have an asymmetrical 
Regarding claim 40, Lugg further discloses that said center hub has a length that extends both forwardly and rearwardly a substantial distance past the edges of said blades (Fig. 7B).
Regarding claim 43, Lugg further discloses that said comprises at least one magnet or one stator winding mounted on the rotor outer ring or on at least one blade tip for rotation with the rotor assembly (Fig. 1, col. 4 ln. 53-59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41, 42, 44, 45 and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Lugg US 8674538 in view of Presz US 8376686.
Regarding claim 41, Lugg further discloses that said center hub extends from the blades forwardly to a first point that is rearward of the water entrance end of said accelerator shroud (Fig. 7B), and extends rearwardly (Fig. 7B).
However, it does not teach that the center hub extends rearwardly to a point at least as far as the 
Presz teaches a turbine comprising a hollow center hub that extends rearwardly to a point at least as far as the exit end of an accelerator shroud (Fig. 4B).  It is known that the effectiveness of the diffuser to reduce the velocity of the flow to increase pressure is directly proportional to the change in cross sectional area.  Unless Applicant can show that the particular range of the hub’s length extending through the diffuser is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rearward extending length of the central hub as taught by Lugg, by utilizing a length that extends at least as far as the exit end of the accelerator shroud as taught by Presz, in order to discover the optimum or workable ranges by routine experimentation.
Regarding claim 42, Lugg as modified by Presz in claim 41, further teaches that said center hub extends a total distance of approximately 2/3 of the length of said accelerator shroud.  Note that in Lugg Fig. 7B the three rotors are located approximately in the middle of the shroud; the first hub is ahead of the halfway point.  With the modification of Presz the central hub extends to the exit plane.  Since the hub extends forward beyond the halfway point and extends rearward to at least the exit plane, the total length is over ½ the length of the accelerator shroud.  Being over halfway but clearly not equal in length to the accelerator shroud, the length of the central hub can reasonably be said to be “approximately 2/3 of the length of said accelerator shroud”.
Regarding claim 44, Lugg does not teach an annular diffuser comprising, a generally cylindrical ring member that has a wall cross-section comprising an asymmetrical hydrofoil shape, said annular diffuser having a diameter greater than the diameter of said accelerator shroud and being spaced apart radially from the accelerator shroud and being positioned so as to extend behind the main accelerator shroud, in the direction of water flow through the turbine, in an axially overlapping relationship with the accelerator shroud.
Presz teaches an annular diffuser (128) comprising, a generally cylindrical ring member that has a wall cross-section comprising an asymmetrical 
Regarding claim 45, Lugg further discloses that the accelerator shroud has a diameter at its 7A), and Presz further teaches that the annular diffuser has a diameter at its upstream end that is less than its diameter at its downstream end (Fig. 4B).
Regarding claim 48, Lugg discloses a unidirectional 
a generally cylindrical accelerator shroud (22) that has a wall cross-section that comprises an asymmetrical 
a rotor assembly (20) that is mounted for rotation within the main accelerator shroud around an axis that is generally parallel to the direction of water flow through the turbine (Fig. 7B), the rotor assembly comprising: 
a plurality of rotor blades (Fig. 7B) extending radially outwardly from an open center of the turbine and terminating at rotor blade tips (Fig. 7B), which blades have an asymmetrical 
a rotor outer ring (24, Fig. 1) to which the blade tips are directly attached, and the outer ring being configured to support the rotor assembly within the accelerator shroud and having a radially outer circumference which is configured for rotation within said accelerator shroud wall cross-section (Fig. 7B).
However it does not teach a first annular diffuser comprising, a generally cylindrical ring member that has a wall cross-section comprising an asymmetrical hydrofoil shape, said annular diffuser having a diameter greater than the diameter of said accelerator shroud, being radially spaced from said accelerator shroud, and being positioned behind the main accelerator shroud, in the direction of water flow through the turbine, whereby the hydrofoil shape of the annular diffuser serves to accelerate the flow of water through the annular diffuser and to create a negative pressure field behind the annular diffuser, and in cooperation with the hydrofoil of said accelerator shroud, said rotor hub and said blades to augment acceleration of water flow through the main accelerator shroud at the location of the rotor assembly.
Presz teaches a first annular diffuser (128) comprising, a generally cylindrical ring member that has a wall cross-section comprising an asymmetrical ordinary skill in the art, before the effective filing date of the claimed invention, to modify the turbine as taught by Lugg by utilizing a diffuser as taught by Presz in order to increase the flow rate through the system.
Regarding claim 49, Presz further teaches a second one of said annular diffuser mounted downstream of said first annular diffuser (Fig. 10A).
Regarding claim 50, Lugg further discloses a center hub that comprises a generally round profile member having an outer wall cross-section comprising a hydrofoil shape (Fig. 7B), and having an open center surrounded by an inner wall and wherein the inner wall surrounding the open center and the outer wall form an asymmetric 
Regarding claim 51, Lugg further discloses that the rotor blades have a generally straight axis extending radially from the open center to their blade tips (Fig. 7B).
Regarding claim 52, Lugg further discloses at least one magnet or one stator winding mounted on the rotor outer ring or on at least one blade tip for rotation with the rotor assembly (Fig. 1, col. 4 ln. 53-59).
Regarding claim 53, Lugg further discloses at least some of said blades have a chord length at their radially outer ends that is greater than the chord length at their radially inner ends (Fig. 7B).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Lugg US 8674538 in view of Mouton US 3986787.
Regarding claim 46, Lugg further discloses that the accelerator shroud (22) has a forward portion upstream of the blades and a rearward portion downstream of the blades (Fig. 7B), and the radially inner surface comprises a forward portion, measured from the blades to the water entrance end that has a shape that is either straight or concave (Fig. 7B).
However, it does not teach that the 
Mouton teaches a hydro turbine comprising an accelerator shroud (Figs. 3-8) comprising a generally S-shaped profile (Fig. 5) in which the radially outer surface comprises a forward convex portion and a rearward concave portion, and the radially inner surface comprises a rearward convex portion and a forward portion, measured from the blades to the water entrance end that has a shape that is either straight or concave (Fig. 5).  Mouton so teaches in order to maintain attached flow of the river current portion through the waterway and to initiate and produce a diverging cone (col. 6 ln. 46-66).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the accelerator shroud as taught by Lugg by utilizing an S-shaped profile as taught by Mouton in order to maintain attachment of the flow and produce a diverging cone.

Allowable Subject Matter
Claim 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 47 would be allowable for the accelerator shroud’s radially inner surface of the forward portion of the generally S-shaped profile is concave.

Claim 54 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 54 would be allowable for the blades having a profile thickness at their radially outer ends that is greater than their profile thickness at their radially inner ends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sherrer US 20100129193 Fig. 7 and Price US 3103324 Fig. 12 for accelerator shrouds having a forward inner surface that is concave.  Sherrer’s shroud is an the outer of two shrouds; and Price is for supersonic flow.  Lugg’s accelerator shroud is the inner of two shrouds and is related to subsonic flow of incompressible water.  Thus, these were deemed to be outside of Applicant’s field of endeavor and not pertinent to the particular problem Applicant was attempting to solve.
Duchene US 10030520 for an underwater turbine with a rotating hollow hub.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745